677 N.W.2d 842 (2004)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Deleon D. TATE, Defendant-Appellant.
Docket No. 123641, COA No. 237039.
Supreme Court of Michigan.
April 16, 2004.
By order of October 10, 2003, this Court directed the prosecutor to answer the application for leave to appeal. On order of the Court, the answer having been filed, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed: (1) whether the trial court erred by refusing to determine whether defendant's typewritten statement was voluntary, in light of the facts that defendant denied knowing about the typed statement and alleged he was coerced into making a different one, a handwritten statement; (2) what evidence, if any, defendant presented to support the assertion that the typewritten statement was coerced; and (3) whether defendant is entitled to present additional evidence at a second Walker hearing. People v. Walker (On Rehearing), 374 Mich. 331, 132 N.W.2d 87 (1965).
Defendant may request appointment of counsel by filing, within 21 days from the date of this order, an affidavit concerning his present financial status with the Wayne Circuit Court. In accordance with Administrative Order No. 2003-03, the Wayne Circuit Court shall determine whether defendant is indigent, and, if so, appoint counsel to represent defendant in this Court. The Wayne Circuit Court remains free to consider appointing former counsel who represented defendant in the Court of Appeals.
If counsel is appointed to represent defendant, or if the Wayne Circuit Court determines that defendant does not lack the financial means to retain counsel, the parties may file supplemental briefs within 35 days from the date of the Wayne Circuit Court's order.
If defendant does not file an affidavit concerning his present financial status within 21 days from the date of this order, the parties may file supplemental briefs within 56 days from the date of this order.
The application for leave to appeal remains pending.